DETAILED ACTION
Status of Claims
In the response date June 14, 2021, Applicant amended claims 1, 9, and 27. Claim 28 was canceled, and claims 5-7 and 10-26 were previously canceled. Claim 32 was added. Claims 1-4, 8, 9, 27, and 29-32 are pending in the current application. 

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: “transmit said captured data associated with the produce use event to a remote computer system for analysis” should be “transmit said captured data associated with the product use event to a remote computer system for analysis.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Agiv et al. (US 2015/0317756 A1) in view of Holden et al. (US 2015/0317756 A1).

Regarding claims 1 and 9, Agiv discloses a mobile device comprising: 
a microphone (Paragraph [0079]: the system includes beverage dispensing sensors for generating signals indicative of dispensing of beverages from large containers, for example, beer from kegs);
memory storing machine-readable instructions (Paragraph [0089]); and
a processor configured to access the memory and execute the machine readable instructions (Paragraph [0089]), the machine readable instructions when executed cause the processor to: 
receive audio data obtained from a sound in an environment that is captured by the microphone, wherein the sound is generated by a product as a result of a use of said product in said environment, and wherein the generated sound is a characteristic of said product (Paragraph [0084]: signals generated from one or more sensors 102 are received. Sensors 102 are designed to generate signals in response to beverage dispensing and/or consumption); 
process said audio data to determine a product use event associated with the use of said product (Paragraph [0090]: the signals generated by the sensors are identified and/or classified, for example, by a signal processing module 110. Module 110 identifies signals as being related to beverage dispensing, quality associated activities (e.g. beer line cleaning, empty keg gas flow, or other activities), noise); 
determine a brand of the product that generated the sound based at least on said processing of said audio data (Paragraph [0078]: data is collected from different facilities and processed together to provide overall beverage consumption patterns, for example, according to: time of day, day of the week, special events, holidays, type of beverage, brand of beverage);
capture data associated with said product use event (Paragraph [0090]);
transmit said captured data associated with the produce use event to a remote computer system for analysis (Paragraph [0100]: the beverage dispensing data generated by the sensors (block 202) is analyzed. Optionally, the data is analyzed for statistical patterns. Optionally, data is analyzed for statistical patterns of beverage consumption. Analysis is performed, for example, using suitable statistical methods).
Agiv discloses the limitations above. Agiv does not explicitly disclose:
provide a user reward in response to said determination of said brand of said product.
Holden teaches:
provide a user reward in response to said determination of said brand of said product (Paragraph [0051]: identifying the object 410 as being an "ABC" brand soda can, the processing may include determining whether the "ABC" brand soda has been associated with additional content relating to the brand.  The additional content may be, for example, a pop-up advertisement for the product, a coupon or discount offer, or any other desired additional content).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agiv to provide a user reward in response to said determination of said brand of said product as taught by Holden because it would have effectively improved the promotional content provided to the user. Agiv discloses analyzing the signals for calculating a statistical pattern of beverage consumption (Agiv Abstract). Using the environment object recognition of Holden would provide relevant promotion materials based on analyzing the sound of a beverage container.
Regarding claim 27, Agiv discloses wherein said use of said product comprises one or more of: using said product, activating said product, opening said product, and consuming said product (Paragraph [0078]).
Regarding claim 29, Agiv discloses wherein the sound is generated by an audio generation device of the product (Paragraph [0090]).
Regarding claim 30, Agiv discloses wherein the processor is configured to provide said captured data to said remote computer system for analysis in response to the determination of said brand of said product (Paragraph [0080]).
Regarding claim 31, Agiv discloses wherein determining said brand of the product is further based on a user input (Paragraph [0117]).
Regarding claim 32, Agiv discloses a mobile device comprising: 
memory storing machine-readable instructions (Paragraph [0089]); 
a processor configured to access the memory and execute the machine readable instructions (Paragraph [0089]), the machine readable instructions when executed cause the processor to:
receive audio data obtained from a sound captured in an environment, wherein the sound is generated by a product as a result of a use of said product in said environment, said use of said product comprising one or more of: using said product, activating said product, opening said product, and consuming said product; (Paragraph [0084]: signals generated from one or more sensors 102 are received. Sensors 102 are designed to generate signals in response to beverage dispensing and/or consumption); and
wherein the generated sound is characteristic of said product (Paragraph [0084]);
process said audio data to determine a product use event associated with the use of said product (Paragraph [0090]: the signals generated by the sensors are identified and/or classified, for example, by a signal processing module 110. Module 110 identifies signals as being related to beverage dispensing, quality associated activities (e.g. beer line cleaning, empty keg gas flow, or other activities), noise); 
determine a brand of the product that generated the sound based at least on said processing of said audio data (Paragraph [0078]: data is collected from different facilities and processed together to provide overall beverage consumption patterns, for example, according to: time of day, day of the week, special events, holidays, type of beverage, brand of beverage);
capture data associated with said product use event (Paragraph [0090]);
transmit said captured data associated with the product use event to a remote computer system for analysis (Paragraph [0100]: the beverage dispensing data generated by the sensors (block 202) is analyzed. Optionally, the data is analyzed for statistical patterns. Optionally, data is analyzed for statistical patterns of beverage consumption. Analysis is performed, for example, using suitable statistical methods).
Agiv discloses the limitations above. Agiv does not explicitly disclose:
provide a user reward in response to said determination of said brand of said product.
Holden teaches:
provide a user reward in response to said determination of said brand of said product (Paragraph [0051]: identifying the object 410 as being an "ABC" brand soda can, the processing may include determining whether the "ABC" brand soda has been associated with additional content relating to the brand.  The additional content may be, for example, a pop-up advertisement for the product, a coupon or discount offer, or any other desired additional content).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agiv to provide a user reward in response to said determination of said brand of said product as taught by Holden because it would have effectively improved the promotional content provided to the user. Agiv discloses analyzing the signals for calculating a statistical pattern of beverage consumption (Agiv Abstract). Using the environment object recognition of Holden would provide relevant promotion materials based on analyzing the sound of a beverage container.

Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Agiv et al. (US 2015/0317756 A1) in view of Holden et al. (US 2015/0317756 A1) in further view of Liebman et al. (US 5,130,696 A).

Regarding claim 2, Agiv, in view of Holden, does not explicitly disclose:

Liebman teaches:
wherein the sound generated by the product during said use of said product event comprises a sound of opening a package of said product (Column 1, lines 47-50: The sound-generating device, which is activated upon the opening of a closure on the containment structure, such as a pull tab arranged on a beverage can as I swell-known in the soft drink or beverage industry).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agiv, in view of Holden, to disclose the sound generated by the product during said use of said product event comprises a sound of opening a package of said product as taught by Liebman because it would have effectively improved the promotional content provided to the user. Agiv, in view of Holden, discloses analyzing the signals for calculating a statistical pattern of beverage consumption (Agiv Abstract). Using the sound-generating containment structure of Liebman would provide relevant promotion materials based on analyzing the sound of a beverage container.
Regarding claim 3, Agiv, in view of Holden, does not explicitly disclose:
wherein the sound generated by the product during said use of said product comprises a sound of a can ring-pull/tab opening event on a can of pressurized beverage.
Liebman teaches:
wherein the sound generated by the product during said use of said product comprises a sound of a can ring-pull/tab opening event on a can of pressurized beverage (Column 1, lines 47-50: The sound-generating device, which is activated upon the opening of a closure on the containment structure, such as a pull tab arranged on a beverage can as is well-known in the soft drink or beverage industry).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agiv, in view of Holden, to disclose the sound generated by the product during said use of said product comprises a sound of a can ring-pull/tab opening event on a can of pressurized beverage as taught by Liebman because it would have effectively improved the promotional content provided to the user. Agiv, in view of Holden, discloses analyzing the signals for calculating a 
Regarding claim 8, Agiv, in view of Holden, does not explicitly disclose:
wherein said user reward is only delivered when said software processor has detected a specific number of product use events.
Liebman teaches:
wherein said user reward is only delivered when said software processor has detected a specific number of product use events (Column 5, lines  17-25: The audio generator 54 may be suitably programmed to generate specific sequences and tonal sounds for a specified interval of time, such as a musical tune in the form of a so-called 20 "jingle" related to the product in the container 10, and•/or a synthesized human voice informing a purchaser who has opened the can and activated the microcomputer as to the possibility of having won or being eligible for a prize or premium).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agiv, in view of Holden, to include the user reward is only delivered when said software processor has detected a specific number of product use events as taught by Liebman because it would have effectively improved the promotional content provided to the user. Agiv, in view of Holden, discloses analyzing the signals for calculating a statistical pattern of beverage consumption (Agiv Abstract). Using the sound-generating containment structure of Liebman would provide relevant promotion materials based on analyzing the sound of a beverage container.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agiv et al. (US 2015/0317756 A1) in view of Holden et al. (US 2015/0317756 A1) in further view of Liebman et al. (US 5,130,696 A) in further view of Samonek (US 6,299,006 B1).

Regarding claim 4, Agiv, in view of Holden and Liebman, does not explicitly disclose:

Samonek teaches:
wherein the sound generated by the product during said use of said product comprises a sound of a screw cap twisting and opening event on a beverage bottle (Column 2, lines 50-55: once the cap member 20 is partially unscrewed from the bottle member 30, that portion of the sealing gasket member 40 that is disposed within the notch 34 will become separated from engagement with the notch surface to allow the carbonated gases to escape through the notch 34 to produce a musical tone).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Agiv, in view of Holden and Liebman, to disclose the sound generated by the product during said use of said product comprises a sound of a screw cap twisting and opening event on a beverage bottle as taught by Samonek because it would have effectively improved the promotional content provided to the user. Agiv, in view of Holden and Liebman, discloses analyzing the signals for calculating a statistical pattern of beverage consumption (Agiv Abstract). Using the Whistling beverage bottle of Samonek would provide relevant promotion materials based on analyzing the sound of a beverage container.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621